Title: 16th.
From: Adams, John Quincy
To: 


       We rose at about nine o’clock. Dr. Kilham, was just going to take his seat in the Stage for Boston. The Dr. represents this town in the genl. Court; and goes to Boston now, to attend at the Session, which opens to-morrow. I was at the office in the forenoon, but could not attend much to any study. I took a walk with Townsend. Return’d again to the office, and just as I had got ready to sit down to business, in came W. Cranch and Leonard White from Haverhill: who insisted upon it that I should go there with them this afternoon; and in such a positive manner that I could not deny them. They dined with me at my lodgings, and at about four in the afternoon, we all mounted our horses for Haverhill. The wind was very high, and scattered the dust so much that the riding was very disagreeable. We drank tea at Russell’s, and were almost half an hour crossing the river, though the wind had considerably abated. At about seven we got to Mr. Shaw’s house. Miss N. Quincy, and Miss B. Cranch came in from Mr. Duncan’s soon after. Mr. James Duncan, invited, W. Cranch and me to dine with him to-morrow. The troop of horse, of which he is 1st. lieutenant are to parade in the morning, and he makes an entertainment for them.
       It was past 11 this evening when we retired.
      